[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
 OPINION
This is an appeal from a judgment upon the judgment roll alone. Counsel for appellants states that the opinion of the trial court on the merits of the case, incorporated in the judgment roll, constitutes the basis of the appeal. This being so, under the decisions of this court the opinion is no part of the judgment roll, and, unless embodied in a bill of exceptions, it cannot be looked to to aid the court in the determination of the case upon its merits. Finding no error in the judgment roll proper, the judgment is affirmed. *Page 404